DIAMANTIS, Judge.
The state has filed a petition for writ of certiorari seeking review of the trial court’s order appointing the office of the public defender to represent the juvenile respondent in a delinquency matter without the requisite affidavits of indigency of the child and the child’s father, and without the requisite determination of probable expenses and burden of defending the case. There is no indication that the child’s father refused to furnish the necessary legal services.
Based upon our decision in State v. D.V.S., 617 So.2d 1162 (Fla. 5th DCA 1993), we grant the petition for writ of certiorari and quash the order appointing the public defender. We remand this cause to the trial court for consideration of all the statutory criteria in determining indigency for purposes of appointing the public defender. §§ 27.52, 27.56, Fla.Stat. (1991).
PETITION GRANTED; ORDER QUASHED; REMANDED.
COBB and THOMPSON, JJ., concur.